Case: 17-20368      Document: 00514360581         Page: 1    Date Filed: 02/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-20368
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 23, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FELIX CANTU-ONTIVEROS, also known as Felix Cantu, also known as
Felix Humberto Ontive Cantu, also known as Felix Humberto Cantu, also
known as Felix Cantu Ontiveros,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:16-CR-399-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Felix Cantu-Ontiveros has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Cantu-Ontiveros has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20368    Document: 00514360581    Page: 2   Date Filed: 02/23/2018


                                No. 17-20368

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Cantu-Ontiveros’s motion for
the appointment of counsel is DENIED.




                                      2